DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2020 and 07/23/2020 are acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1 recites in lines 13-17 “for each electric cell, for each connection of the electric cell to the other electric cells, storing into first data the value of the first counter on connection of the electric cell and for each disconnection of the electric cell from the other electric cells, storing a second counter equal to the difference between the value of the first counter on disconnection of the electric cell and the first data of said electric cell.” (Emphasize added). It is unclear what kind of data and values are used to compute a second counter. It appears the claim omits the essential parameters or data that are necessary to calculate the counter values.  Further, the mathematical manipulation of the datas is not clearly recited in the claim.  Thus, the metes and bounds of the claim are unclear.  Appropriate correction is required. 
 Also in claim 2 the word “at” is repeated, see line 2. Appropriate correction is required
.           Claim 9 “coupling the first control circuit to each second 15control circuit and a sensor  of the current flowing through the first terminal, the first control circuit being capable of updating a first counter representative of the quantity of charges flowing through the first terminal based on the sensor measurements and, for each electric cell, for each connection of the electric cell to the other electric cells, the first control circuit or the second control circuit associated with said electric 20cell being capable of storing into first data the value of the first counter on connection of the electric cell and for each disconnection of the electric cell from the other electric cells, being capable of storing into a second counter the difference between the value of the first counter on disconnection of the electric cell and the first data of said electric cell. It is unclear what kind of data and values are used to compute a second counter. It appears the claim omits the essential parameters or datas that are necessary to calculate the counter values. Further, the mathematical manipulation of the data is not clearly recited in the claim. Thus, the metes and bounds of the claim are unclear.  Appropriate correction is required. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 and 9 -10 are rejected under 35 U.S.C. 103 as being unpatentable over Kufner (US 2017/0047747) in view of Beaston (US 2016/0141894), in view of  Yun (US 2014/0365792).
As claims 1 and 9,  Kufner discloses in figure 4A, a battery [battery (490-A-N); ¶0068] comprising a first control circuit [controller (430); see ¶0068]  and a plurality of modules [modules 490A-N] arranged between first and second terminals [arranged between the A and B terminals ; see figure 4A and also ¶0068], each module  comprising third and fourth terminals [each battery (490A-N) contains two terminals see figure 4A] at least one of the third and fourth terminals of each module being coupled to one of the third and fourth terminals of another module [see figure 4A and ¶0068-0070], each module comprising electric cells and switches coupling the cells to one another and to the third and fourth terminals of the module and
Kufner does not disclose explicitly,  a second switch control circuit , the battery further comprising at least one data transmission bus coupling the first control circuit to each second control circuit and a sensor  of the current flowing through the first terminal, the first control 
     Beaston discloses in figure 1, the first control circuit being capable of updating a first counter representative of the quantity of charges flowing through the first terminal based on the sensor measurements and, for each electric cell, for each connection of the electric cell to the other electric cells, the first control circuit or the second control circuit associated with said electric cell being capable of storing into first data the value of the first counter on connection of the electric cell and for each disconnection of the electric cell from the other electric cells, being capable of storing into a second counter the difference between the value of the first counter on disconnection of the electric cell and the first data of said electric cell [noted that Beaton discloses the counter value for each charge and discharge process; see ¶0179].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use counter in Kufner’s apparatus as taught by Beaston to count the charging and discharging process of the battery so that the battery electricity is used in a more cost effective and reliable manner. 
 a second switch control circuit, the battery further comprising at least one data transmission bus coupling the first control circuit to each second control circuit and a sensor of the current flowing through the first terminal.
Yun discloses in figure 3B, a second switch control circuit [plurality of SLAE BMS; see ¶105], the battery further comprising at least one data transmission bus [bus lines (340)]coupling the first control circuit to each second control circuit and a sensor  of the current flowing through the first terminal [noted that the Slave BMS and the Master BMS are connected with one another through a bus line ; see figure 3B].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use slave controller in Kufner’s apparatus for each battery module as taught by Yun in order to effectively control each battery so that the battery energy is used efficiently. 
    As to claim 3, Beaston discloses in figure 1, wherein the first counter is updated when the battery is in charge mode [the counter is increment and decrement after each charge or discharge process; see ¶0179].
       As to claim 10, Kufner discloses in figure 4A, a single sensor [current sensor (504)] of the current flowing through the electric cells [see ¶0078].
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
        Okubo (US 2016/0126756) discloses in figure 1, a secondary battery (110) and control device (120) and charge/discharge side control device (210). The contuer is increments or updated during charge/discharge operations [¶0095 , ¶0099].
         Suzuki (US 2013/0335034) discloses in figures 6 and 7, the controller (18) has a charge/discharge cycle counter [see ¶0091]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859